IN THE SUPREME COURT OF MISSISSIPPI

                                        NO. 2005-CC-01472-SCT

SIERRA CLUB, EVERETT KENNARD AND
BOSWELL KENNARD

v.

MISSISSIPPI ENVIRONMENTAL QUALITY
PERMIT BOARD AND WILLIE (BILL) CARROLL
COOK d/b/a COOK SWINE FARM

DATE OF JUDGMENT:                             05/23/2005
TRIAL JUDGE:                                  HON. ROBERT L. LANCASTER
COURT FROM WHICH APPEALED:                    OKTIBBEHA COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS:                      ROBERT B. WIYGUL
ATTORNEYS FOR APPELLEES:                      RICKY L. BOGGAN
                                              JAMES T. McCAFFERTY
NATURE OF THE CASE:                           CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                  AFFIRMED - 11/30/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

        BEFORE SMITH, C.J., GRAVES AND DICKINSON, JJ.

        DICKINSON, JUSTICE, FOR THE COURT:

¶1.     In this administrative dispute, the Mississippi Environmental Quality Permit Board

(“Permit Board”) issued an air pollution control permit to the owner and operator of a swine

concentrated animal feeding operation (“CAFO”).        Several neighbors appealed the Permit

Board’s decision.      Finding that the agency’s decision to issue the permit was supported by

substantial evidence, we must affirm.
                          BACKGROUND FACTS AND PROCEEDINGS

¶2.     Bill Cook is the owner and operator of a CAFO in Oktibbeha County, Mississippi. The

facility includes eight barns housing up to 7,040 swine as they are being grown from

approximately forty to fifty pounds each to approximately 250 pounds each. The barns have

slatted floors to allow the manure to drop into a holding area, and a collection system flushes

the waste into an anaerobic lake. The liquid is later drawn from the top of the lake and sprayed

as fertilizer on fields. There is no dispute that Cook’s facility meets the exacting federal and

state requirements for CAFOs with respect to the control of water pollution.                    This case

revolves around the sole issue of the facility’s satisfaction of state air quality standards.

¶3.     When Cook’s facility began operations in 1996, the Permit Board did not require air

pollution permits for swine CAFOs.               As such, the Permit Board only issued a National

Pollutant Discharge Elimination System (“NPDES”) permit to Cook.                        That decision was

appealed to the Chancery Court of Oktibbeha County by Everett Kennard and others, and the

chancellor held the CAFO was required to obtain an air permit. The Permit Board and Cook

then appealed the decision to this Court.

¶4.     While the matter was on appeal, the Mississippi Legislature amended Miss. Code Ann.

Section 49-17-29 (Rev. 2002) to allow the Mississippi Environmental Quality Commission

(“Commission”) to establish categories of sources not required to obtain an air permit and to

allow for the issuance of multimedia permits, that is, permits combining both water pollution

and air pollution control standards.             Because the resulting regulatory amendment by the

Commission did not exempt CAFOs, the parties agreed Cook would submit an application for

an air permit.


                                                       2
¶5.    On December 13, 1999, Cook submitted his application.              The Mississippi Department

of Environmental Quality (“MDEQ”), acting as technical staff for the Permit Board, created

a draft permit and published a public notice on October 18, 2000, inviting public comment on

the draft permit. After receiving many comments, MDEQ conducted a public hearing on May

31, 2001. On March 12, 2002, MDEQ recommended to the Permit Board that an air pollution

control chapter be added to Cook’s existing NPDES permit, thus transforming it into a

multimedia permit.1   These controls included the construction of a windbreak wall behind the

exhaust fans of each housing unit based on MDEQ staff determinations that the exhaust fans

were the primary source of off-site odor transfer.        After further review, the Permit Board

accepted MDEQ’s recommendation and issued the multimedia permit to Cook.

¶6.    The objectors to the permit (the Mississippi Chapter of the Sierra Club, Everett

Kennard, and Boswell Kennard [hereinafter “Kennard”]), as well as Cook, requested an

evidentiary hearing before the Permit Board regarding the multimedia permit.              The Permit

Board required all parties to file written direct and rebuttal testimony from witnesses prior to

the hearing.   In general, Kennard argued the permit required too little of Cook and was thus an

arbitrary and capricious action, while Cook argued the permit required too much and was thus

an action beyond the authority of the Permit Board.

¶7.    On September 10, 2002, the Permit Board conducted an evidentiary hearing on Cook’s

multimedia permit.     The testimony of multiple lay witnesses and experts was presented by the

parties and considered by the Permit Board.           At the conclusion of the hearing, the Permit



       1
        See the appendix for a list of the control features added to Cook’s NPDES permit in the new air
requirements chapter.

                                                  3
Board deliberated and then voted to affirm its previous issuance of the Cook facility

multimedia permit as written.

¶8.     Kennard again appealed the Permit Board’s decision to the Chancery Court of

Oktibbeha County, and Cook cross-appealed. On August 25, 2003, the chancellor denied both

the appeal and cross-appeal, finding that

        [t]he Permit Board has determined that the air pollution control conditions of
        the permit are necessary to operated the CAFO in compliance with the ambient
        air quality regulation. That decision is supported by substantial evidence, is not
        arbitrary or capricious, is within the power of the Permit Board to make and
        does not violate any statutory or constitutional right of Cook. The Permit Board
        has determined that additional air pollution control conditions are not necessary
        to operate the CAFO in compliance with the ambient air quality regulation. That
        decision is also supported by substantial evidence, is not arbitrary or capricious,
        is within the power of the Permit Board to make and does not violate a statutory
        or constitutional right of the Objectors.

The chancellor also noted that “[a]n administrative appeal is not a means to have a court re-

weigh evidence and reach a different conclusion.”       The chancellor found the Permit Board’s

decision was supported by substantial evidence, was not arbitrary or capricious, was within the

Permit Board’s power, and did not violate any party’s rights.           Therefore, the chancellor

affirmed the Permit Board’s decision.

¶9.     Aggrieved, Kennard filed this appeal, raising three issues for our review: (1) whether

the Permit Board’s interpretation of Mississippi Air Quality Standard APC-S-4 was

unreasonable and contrary to the regulation’s plain language; (2) whether the Permit Board

provided sufficient findings of fact and conclusions of law with respect to the technical and

expert evidence presented to it; and (3) whether the Permit Board’s decision not to require a




                                                4
monitoring regime for Cook’s facility was arbitrary and capricious.         We find no merit in

Kennard’s assignments of error and affirm the chancellor’s judgment.

                                           DISCUSSION

¶10.    We review this matter under the same standard recognized by the chancellor in his

review of the administrative order issued by the Permit Board.         Understanding he was not

sitting as a fact-finder in a nuisance trial, but rather was acting as an appellate court reviewing

a decision of an administrative agency, the learned chancellor articulated the correct standard

as follows:

        An administrative appeal is not a means to have a court re-weigh evidence and
        reach a different conclusion. And a permit from an administrative agency is not
        an authorization to operate a nuisance. A court performs two different functions
        when determining whether to enjoin a permitted operation as a nuisance and
        when determining to reverse or affirm an administrative decision. The court
        must respect that difference. An equity suit is fact driven. An administrative
        appeal is law driven. Both proceedings are ultimately public policy driven. And
        public policy is uniquely fitted for the legislature. The legislature has delegated
        the permitting decision to the Permit Board.

By statutory mandate, “[a]ppeals shall be considered only upon the record as made before the

Permit Board.” Miss. Code Ann. § 49-17-29(5)(b) (Rev. 2002). See also Golden Triangle

Reg’l Solid Waste Mgmt. Auth. v. Concerned Citizens Against the Location of the Landfill,

722 So. 2d 648, 652 (Miss. 1998). This Court has previously held:

        Matters of law will be reviewed de novo, with great deference afforded an
        administrative agency’s construction of its own rules and regulations and the
        statutes under which it operates. Therefore, an agency’s decision will not be
        disturbed on appeal absent a finding that it (1) was not supported by substantial
        evidence, (2) was arbitrary or capricious, (3) was beyond the power of the
        administrative agency to make, or (4) violated some statutory or constitutional
        right of the complaining party.




                                                  5
McDerment v. Miss. Real Estate Comm’n, 748 So. 2d 114, 118 (Miss. 1999) (internal

citations omitted).

¶11.    Substantial evidence is “something less than a preponderance of the evidence but more

than a scintilla or glimmer.   The reviewing court is concerned only with the reasonableness of

the administrative order, not its correctness.” Miss. Dep’t of Envtl. Quality v. Weems, 653
So. 2d 266, 280-81 (Miss. 1995) (internal citations omitted).           An action “is arbitrary or

capricious if the agency entirely failed to consider an important aspect of the problem, or

offered an explanation for its decision that runs counter to the evidence before the agency or

is so implausible that it could not be ascribed to a difference in view or the product of agency

expertise.”     Id. at 281 (internal citations omitted).   A rebuttable presumption exists in favor

of agency decisions, and this Court may not substitute its own judgment for that of the agency.

Miss. Comm’n on Envtl. Quality v. Chickasaw County Bd. of Supervisors, 621 So. 2d 1211,

1216 (Miss. 1993).

¶12.    Against this background of authority and precedent establishing our standard of review,

we now proceed to review the Permit Board’s decision.

        I.       Whether the Permit Board’s interpretation of Mississippi Air
                 Quality Standard APC-S-4 was unreasonable and contrary to the
                 regulation’s plain language.

¶13.    Kennard takes issue with the Permit Board’s interpretation of Mississippi Air Quality

Standard APC-S-4, arguing the Permit Board erroneously focused on a single factor and

ignored the factors favorable to the objectors.       This led to an unreasonable interpretation of

the regulation at odds with its plain and unambiguous language.      Therefore, Kennard argues the




                                                  6
Permit Board’s decision should be reversed and the matter remanded with instructions as to

the regulation’s proper interpretation.

        Mississippi Air Quality Standard APC-S-4

¶14.    This Court’s only precedent addressing state regulation of odor is Mississippi Air &

Water Pollution Control Permit Board v. Pets & Such Foods, Inc., 394 So. 2d 1353, 1355

(Miss. 1981), where this Court reversed the agency’s decision because the regulation in effect

at that time failed to set an objective standard “with which to measure concentrations of odors

in the ambient air.”     The next year, the Legislature addressed the regulation’s deficiency by

amending Miss. Code Ann. Section 49-17-19 (Rev. 2002) to read, “[i]n establishing ambient

air quality standards for odor, the commission shall adopt recognized objective standards if

they exist. In the absence of a recognized objective ambient air quality standard for odor, the

commission may adopt such subjective standards as may be appropriate.”

¶15.    Based on the amended statute, the Commission adopted the current version of APC-S-4,

which provides:

        There shall be no odorous substances in the ambient air in concentrations
        sufficient to adversely and unreasonably:

                  (1)    affect human health and well-being;
                  (2)    interfere with the use of enjoyment of property; or
                  (3)    affect plant or animal life.

        In determining that concentrations of such substances in the ambient air are
        adversely and unreasonably affecting human well-being or the use or enjoyment
        of property of plant or animal life, the factors to be considered by the
        Commission will include, without limiting the generality of the foregoing, the
        number of complaints or petitioners alleging that such a condition exists, the
        frequency of the occurrence of such substances in the ambient air as confirmed
        by the Department of Environmental quality staff, and the land use of the
        affected area.


                                                    7
Through this amendment, the Commission provided the necessary objective standards by

adding three reasonably measurable parameters.

¶16.     According to Kennard, the Permit Board improperly focused on the second factor, “the

frequency of the occurrence of such substances in the ambient air as confirmed by the

Department of Environmental quality staff,” and since MDEQ staff could not confirm the

existence of off-site odors, the Permit Board obviously failed to consider the other factors

when issuing a permit with such lax restrictions.          Kennard points to passages in the Permit

Board’s findings allegedly bearing out this erroneous interpretation, such as the following:

         The factors required to be considered by the Commission limit the applicability
         of the section in recognition that APC-S-4 is a subjective standard, the
         application of which by the Commission or Permit Board must rely in chief on
         the expertise of the agency and the evidence gathered by its staff. Thus, the
         Commission built into the regulation the requirement that violations of the
         standard be judged not only by the land use of the area and the number of
         complaints received from the public, but also by the number of times that
         MDEQ staff can confirm these occurrences. That part of the standard will
         almost always work to limit the Commission’s and the Permit Board’s
         involvement with odor issues to those cases where MDEQ staff can verify the
         nature, frequency, and severity of the complaints.

¶17.     Generally, this Court accords great deference to an agency’s interpretation of its own

rules and regulations. Molden v. Miss. State Dep’t of Health, 730 So. 2d 29, 32-33 (Miss.

1998).      However, where        an administrative agency’s interpretation is contrary to the

unambiguous terms or best reading of a statutory provision, the agency is not entitled to

deference. Miss. Gaming Comm’n v. Imperial Palace of Miss., Inc., 751 So. 2d 1025, 1029

(Miss. 1999).     In this case, we find no error in the Permit Board’s construction and application

of the pertinent regulations.




                                                     8
¶18.    Kennard’s claim that the Permit Board ignored the complaints made by neighbors of

the CAFO is not supported by the record. The Permit Board detailed several of the neighbors’

complaints in its findings, and it ultimately affirmed the imposition of multiple air quality

control requirements.     In fact, the Permit Board noted that “[i]t is chiefly in response to the

complaints of offsite odors registered by the Kennard family and other Cook neighbors that

MDEQ suggested several odor control features be included in the Cook facility multimedia

permit . . . .” Kennard’s dissatisfaction with the extent of air quality control measures ordered

by the Permit Board does not indicate the Permit Board disregarded complaints by neighbors

or suggest the Permit Board elevated MDEQ staff findings to a level of unwarranted

importance.

¶19.    APC-S-4 requires the Permit Board to examine three relatively objective factors in

arriving at its permitting decisions, and the regulation also allows for additional considerations.

The Permit Board had before it credible, albeit conflicting, evidence, and we are unable to say

it did not consider all of this evidence in arriving at its decision. The record does not indicate

the Permit Board’s interpretation and application of APC-S-4 was contrary to the plain

language of the regulation.      As such, its interpretation is entitled to the requisite deference by

this Court. See Miss. State Tax Comm’n v. Mask, 667 So. 2d 1313, 1314 (Miss. 1995).2

        Economic burden of air quality control measures

¶20.    Kennard also argues the Permit Board unreasonably interpreted various regulations to

find it “[could not] include terms that impose a large economic burden in the permit.” Not only


        2
           Kennard’s position that the Permit Board’s decision is no more than a litigating position, and thus
not entitled to deference, is equally unpersuasive. The Permit Board considered the necessary factors
under APC-S-4 and arrived at a decision supported by substantial evidence.

                                                      9
does Kennard overstate the conclusion of the Permit Board with respect to the role of

economically burdensome control measures, Kennard cannot show that the Permit Board’s

interpretation of the regulatory scheme was in any way erroneous or unreasonable.

¶21.    The Mississippi Administrative Procedures Act requires that prior to the adoption of

a rule or significant amendment, each agency proposing such rule must consider the “economic

impact the rule will have on the citizens of our state and the benefits the rule will cause to

accrue to those citizens.”          Miss. Code Ann. Section 25-43-3.105 (Rev. 2002).     Moreover,

Miss. Code Ann. Section 49-17-34(2) (Rev. 2002) specifically mandates that

        [a]ll rules, regulations and standards relating to air quality, water quality or air
        emissions or water discharge standards promulgated by the commission after
        April 16, 1993 shall be consistent with and shall not exceed the requirement of
        federal statutes and federal regulations, standards, criteria and guidance relating
        to air quality, water quality, or air emission or water discharge standards.[3]

¶22.    Finally, the Legislature has given the following unambiguous instructions regarding the

adoption of environmental regulations:

        It is the intent of the Legislature to provide protection for the public health and
        safety and the environment for the citizens of Mississippi. In providing for such
        protection, the Legislature recognizes that environmental rules and regulations
        should have an identifiable scientific basis and should be adopted after
        consideration of the costs to the regulated community of implementing the rule
        or regulation.

Act of July 1, 1994, ch. 598 § 2(1), 1994 Miss. Laws (codified as amended at Miss. Code Ann.

§ 49-2-11 (Rev. 2002)).

¶23.    Given this legislative framework, the Permit Board properly read APC-S-4 to require

cost effective measures, if possible, to achieve the stated goal of the regulation. Additionally,



        3
            Significantly, there are no federal air quality standards.

                                                        10
nowhere in the Permit Board’s findings does the agency state that costly control measures will

never be ordered. It simply found that in this case, current violations of APC-S-4 did not exist

to a degree that would justify the imposition of conditions in Cook’s permit that would place

a potentially insurmountable economic burden on the facility.                   Crediting the evidence

presented by MDEQ staff and the expert testimony of Dr. Mike Williams, the Permit Board

found the installation of a windbreak wall was a reasonable means of meeting state air quality

standards, and the more elaborate measures advocated by Kennard’s expert, Dr. Ronald Miner,

were unnecessary.

¶24.    Despite     Kennard’s      protestations   to   the   contrary,   the   Permit   Board obviously

determined the requirements it placed in Cook’s air quality permit would result in the facility’s

compliance with state air quality standards.            Its interpretation of APC-S-4 was neither

unreasonable nor contrary to the plain language of the regulation.        Therefore, this Court defers

to the Permit Board’s interpretation.

        II.     Whether the Pe rmit Board provided sufficient findings of fact and
                conclusions of law with respect to the technical and expert
                evidence presented to it.

¶25.    Kennard next argues the Permit Board ignored “voluminous technical evidence and

expert testimony submitted with respect to the odor and human health impacts of industrial hog

farms,” resulting in findings of fact and conclusions of law insufficient for appellate review.

Thus, Kennard asks this Court to reverse the Permit Board’s decision and remand the matter

so proper findings can be made.

¶26.    We have held that an agency must clearly explain its factfinding and reasoning for a

decision in order to facilitate review by the courts. McGowan v. Miss. State Oil & Gas Bd.,


                                                   11
604 So. 2d 312, 324 (Miss. 1992). Conclusory remarks alone do not equip a court to review

the agency’s findings. Miss. Sierra Club, Inc. v. Miss. Dep’t of Envtl. Quality, 819 So. 2d
515, 524 (Miss. 2002).        Accordingly, findings on factual issues must be specific enough for

the reviewing court to determine whether the decision is supported by substantial evidence.

Id. at 523.

¶27.    In this case, the Permit Board was presented with conflicting yet credible testimony

from expert witnesses, lay witnesses, and MDEQ staff.       The Permit Board drafted twenty-five

pages of findings and conclusions which referenced key portions of the evidence offered by

Kennard.      While the findings may not have referred to each piece of technical evidence before

the Permit Board, this Court does not require administrative agencies to exhaustively discuss

in their findings every bit of evidence presented for their consideration.   Rather, the agency’s

findings must be specific enough to allow this Court to evaluate whether the decision is

supported by substantial evidence.

¶28.    The Permit Board has provided such findings, including a discussion of the testimony

by Dr. Miner, Kennard’s expert who recommended more restrictive control measures, and an

explanation of the technical evidence and testimony refuting Dr. Miner’s conclusions.        The

findings reveal the Permit Board rejected Dr. Miner’s “worst-case view” based on testimony

and technical evidence presented by Dr. Williams; Dwight Wylie, Chief of MDEQ’s Air

Division; Jerry Cain, Chief of MDEQ’s Environmental Permits Division; and the Iowa

Concentrated Animal Feeding Operations Air Quality Study, Final Report (Iowa State

University and The University of Iowa Study Group, February 2002).




                                                12
¶29.      Essentially, the crux of Kennard’s complaint with the Permit Board’s findings is that

the agency did not give the desired discussion of or credence to his evidence and expert.

However, that dissatisfaction does not equate with insufficient findings.             The Permit Board

included ample discussion of the reasoning for its findings, allowing for proper appellate

review.       The Permit Board found that odor problems existed at Cook’s facility, although

perhaps not to the extent argued by Kennard, and it took positive steps to address those

problems with the inclusion in Cook’s permit of an air pollution chapter requiring several

control measures, including a windbreak wall.           Finally, it fully explained its decision not to

include further measures suggested by Kennard’s expert, Dr. Miner.4

¶30.      The Permit Board provided sufficient findings of fact and conclusions of law with

respect to the technical and expert evidence presented to it.            The decision to affirm the air

permit as previously issued was supported by substantial evidence, was neither arbitrary nor

capricious, was within the Permit Board’s power, and was not violative of any party’s rights.

As such, this Court affirms the Permit Board’s decision.

          III.    Whether the Pe rmit Board’s decision not to require a monitoring
                  regime for Cook’s facility was arbitrary and capricious.

¶31.      Kennard finally argues the Permit Board’s failure to require a program to monitor odor

as a term in Cook’s permit was arbitrary, capricious, and contrary to law. We find no legal

merit to this argument. As a separate issue, the Permit Board directed MDEQ staff “to develop

a monitoring program around the Cook facility to try to determine with some degree of



          4
          Kennard’s charge that the Permit Board’s decision was merely a way to avoid making a difficult
and politically volatile decision is completely unsupported by either the facts or the law, and it does not
warrant discussion by this Court.

                                                   13
accuracy the strength and frequency of occurrence of offsite odor,” and to report back with its

findings.     Then, should the collection of additional data so require, the permit could be

reopened and amended based on the new information.         As previously noted, the Permit Board

believed that Cook’s facility emitted some amount of objectionable odor, but its extent was

difficult to quantify.   The Permit Board’s decision to further study the situation and possibly

revise the permit based on the results of that study cannot be considered arbitrary or

capricious.

                                          CONCLUSION

¶32.    Faced with conflicting yet credible testimony, the Permit Board made the following

observation:

        Put bluntly, if the Permit Board accepts only the testimony of Kennard’s
        witnesses, then the permit recommendations of MDEQ are not sufficient. But
        if the Permit Board accepts only the testimony of Cook’s witnesses, then the
        Permit Board has no justification for requiring the additional odor and emission
        control elements of the multimedia permit. The Permit Board finds that the
        objective truth, if such a state exists with odor, is somewhere in the middle.

After evaluating the evidence presented by both sides, the Permit Board arrived at a decision

imposing several air quality control requirements on Cook’s facility.       We agree with the

chancellor that the Permit Board’s decision was supported by substantial evidence and may not

be disturbed on appeal.

¶33.    Kennard’s attack on the Board’s decision is very different from a claim of nuisance or

some other civil wrong which requires a showing of wrongful conduct directed at him.       In his

appeal of the decision of the Permit Board, the sole question is whether the Permit Board’s

decision to issue the permit was supported by substantial evidence in the record and within the



                                                14
body’s legislative grant of authority.   It was, and therefore we affirm both the judgment of the

chancellor and the decision of the Permit Board.

¶34.    AFFIRMED.

    SMITH, C.J., WALLER, P.J., DIAZ, EASLEY, CARLSON, GRAVES AND
RANDOLPH, JJ., CONCUR. COBB, P.J., NOT PARTICIPATING.




                                                   15
                                         APPENDIX

a.   The air requirements chapter requires the following best management practices:

     1.     Operators of the facility shall practice odor control methods during the
            course of manure removal and field application. Odor control methods
            shall be those methods identified in the Comprehensive Nutrient
            Management Plan (CNMP) created for the facility. Odor reduction and
            control shall be obtained through chemical, biological, or mechanical
            means where deemed appropriate.

     2.     Operators shall consider wind direction and other relevant conditions
            before spray application occurs.

     3.     Low pressure systems shall be used and spray head orientation such to
            minimize aerosol drift and stripping of volatile compounds.

     4.     Influent pipes shall not be designed such that a free fall of wastes occurs
            from the influent pipe to the lagoon or from the houses to the lagoon
            surface. Influent pipes shall be designed for below-water discharge into
            the lagoons.

     5.     Dead animals shall be stored in closed containers. These “dead boxes”
            shall be completely closed and sealed at all times except when
            depositing carcasses. Containers with damaged lids are prohibited. The
            Pollution Prevention Plan shall include an approvable method of
            treatment and/or disposal of contaminated soils around the dead animal
            handling and storage areas.

     6.     Facilities shall not expand operations, either in size or number of
            animals, prior to amending or enlarging the waste handling procedures
            and structures to accommodate any additional wastes that will be
            generated by the expanded operations. The facility shall not be expanded
            without Permit Board approval.

     7.     Waste handling, treatment, and management shall not result in the
            destruction or adverse modification of the critical habitat of endangered
            or threatened species, or contribute to the taking of endangered or
            threatened species of plant, fish, or wildlife.

     8.     Solids, sludges, manure, or other pollutants removed in the course of
            treatment or control of wastewaters shall be disposed of in a manner
            such as to prevent significant degradation of ambient air quality.


                                              16
     9.     Dead animals shall be properly disposed of off-site within three (3) days
            unless otherwise provided for by the State Board of Animal Health.
            Animals shall be disposed of in a manner to prevent significant
            degradation of ambient air quality. Incinerators require additional permit
            coverage from the Department and are not allowed by the issuance of
            this permit.

     10.    Collection, storage, and disposal of liquid and solid        waste should be
            managed in accordance with recognized practices of           good agricultural
            management.         The economic benefits derived             from agricultural
            operations carried out at the land disposal site shall be    secondary to the
            proper disposal of waste.

b.   The air requirements chapter requires the permittee to submit a study plan to the Permit
     Board to determine the optimum barn flushing frequency in order to minimize odors
     associated with barn flushing by April 12, 2002 and begin implementation of the study
     plan by April 26, 2002.

c.   The air requirement chapter requires the permittee to construct a dust control barrier
     (commonly known as an air dam or windbreak wall, or the equivalent) at a suitable
     distance behind the exhaust fans of each housing unit. The barrier shall extend from the
     ground to a height exceeding the tallest exhaust fan mounted in the housing unit and
     shall be as wide as the housing unit. Alternatively, mechanical dust collection devices
     may be installed on the individual exhaust fans.

d.   The multimedia permit includes the broad reopener provision, as follows:

     This permit shall also be modified, or alternatively, revoked and reissued, for the
     inclusion of new Best Management Practices (BMPs) and technology
     requirements if the BMPs and technology requirements so approved:

     (a)    Contain different conditions or are otherwise more stringent than any
            BMP or technology requirement in the permit; or control any pollutant
            not limited in the permit.

     (b)    The Air Pollution Control Requirements established in this permit are
            subject to revision if and when more stringent regulatory requirements
            become applicable.




                                               17